          Case 5:20-cv-00873-G Document 37 Filed 04/01/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MARC A. PARKER,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-20-873-G
CHIGURUPATI RAMANA, MD,                        )
et al.                                         )
                                               )
       Defendants.                             )

                                          ORDER

       The Court is receipt of the Notice of Bankruptcy Filing (Doc. No. 36) submitted by

Plaintiff Marc A. Parker on March 3, 2021, and advising that Defendant Chigurupati

Ramana, MD, has filed for Chapter 13 bankruptcy. While 11 U.S.C. § 362 extends the

automatic-stay provisions of the Bankruptcy Code to the bankruptcy “debtor,” the rule

followed in the Tenth Circuit and by the majority of other circuits is that the stay provision

does not extend to the debtor’s codefendants. See Fortier v. Dona Anna Plaza Partners,

747 F.2d 1324, 1330 (10th Cir. 1984). A narrow exception to the rule has been recognized,

see Okla. Federated Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136, 141 (10th Cir.

1994), but the record before the Court does not indicate that Dr. Ramana’s codefendants

Naadi Healthcare, LLC (“Naadi”) and Pinnacle Interventional and Vascular Care, LLC

(“Pinnacle”) would fall within that exception.

       Therefore, until otherwise notified, Plaintiff’s action shall continue as to Defendant

Naadi and Defendant Pinnacle. If Plaintiff and these Defendants instead desire a stay or

an administrative closure of this action pending resolution of the bankruptcy proceedings,
            Case 5:20-cv-00873-G Document 37 Filed 04/01/21 Page 2 of 2




they shall file an appropriate application with the Court within fourteen (14) days of this

Order.

         IT IS SO ORDERED this 1st day of April, 2021.




                                            2
